Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed January 11, 2022.

3.	Claims 1-20 have examined and are pending with this action.


Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 8-14, and 16-20 under 35 U.S.C. 102(a)(1) and 102 (a)(2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Colrain et al. (US 2005/0038833).
	For the reasons above, this action is Non-Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risbood et al. (US 8,261,295) in view of Colrain et al. (US 2005/0038833).
INDEPENDENT:
As per claim 1, Risbood teaches a system comprising: 
a processor (see Risbood, col.34, lines 31-34: “The term "data processing apparatus" encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers”); and 
a memory including instructions that are executable by the processor (see Risbood, col.34, lines 16-21: “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a computer storage medium for execution by, or to control the operation of, data processing apparatus”) for causing the processor to: 
receive metrics information describing resource usage by a first instance of a service in a distributed computing environment (see Risbood, col.3, lines 45-56: “the methods further include the actions of: for each of the received class definitions: monitoring usage of the class definition in a plurality of configuration specifications that have been used to configure a plurality of cloud-based deployments… the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment”); 
determine a constraint for the service (see Risbood, col.8, lines 31-37: “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers. Correspondingly, a cloud-service provider pools resources and serves its customers via a multi-tenant model, where physical and virtual resources are assigned and reassigned, configured and reconfigured according to customer demands”; and col.27, lines 11-17: “the configuration specification optionally includes programmatically triggered reconfiguration requests. For example, the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); 
modify a definition file based on the metrics information and the QoS constraint, the definition file being configured for deploying instances of the service in the distributed computing environment (see Risbood, col.12, lines 19-31: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters. The value of each class parameter can be specified, reused, or modified for particular deployments using the syntax and functions provided by the object-oriented specification language. The instance of each reusable and modifiable class declares the desired state of the component that is modeled by the class”; col.13, lines 13-22: “the high-level object-oriented specification language also includes syntax for specifying triggers for scaling or dynamically reconfiguring various aspects of the deployment. For example, a class definition that models a virtual machine can include one or more class parameters for a scaling policy, such that the compiler can derive API calls to dynamically adjust the number of virtual machines deployed based on various performance metrics monitored by the cloud-service manager (e.g., the cloud-service manager 122 shown in FIG. 1)”; and col.27, lines 11-17: “the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); and 
deploy a second instance of the service in the distributed computing environment using the modified definition file, the second instance being configured to more closely satisfy the constraint than the first instance (see Risbood, col.5, line 65-col.6, line 6: “A configuration specification can rely on existing class definitions to configure some aspects of a cloud-deployment at a high level of abstraction, while customizing other aspects at a more detailed level using newly derived class definitions. An administrative user of a cloud-based service is able to control the level of customization for a cloud-based deployment by choosing an appropriate set of class definitions to include and instantiate in the configuration specification for the cloud-based deployment”; and col.32, lines 4-11: “In some implementations, the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment. In some implementations, the usage of the class definition includes an extension of the class definition to create a new class definition that is instantiated in a respective configuration specification used to carry out a respective cloud-based deployment”).
Risbood does not explicitly teach that the constraint is a quality-of-service (QoS) constraint.
Colrain teaches a QoS constraint (see Colrain, [0099]: “A workload monitor can also compare performance metrics as they are generated for quality of service thresholds to detect violations of the quality of service requirements”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Risbood in view of Colrain so that the constraint is a QoS constraint.  One would be motivated to do so because Risbood teaches in col.8, lines 31-37, “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers”.

As per claim 11, Risbood teaches a method comprising: 
receiving, by a processor, metrics information describing resource usage by a first instance of a service in a distributed computing environment (see Risbood, col.3, lines 45-56: “the methods further include the actions of: for each of the received class definitions: monitoring usage of the class definition in a plurality of configuration specifications that have been used to configure a plurality of cloud-based deployments… the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment”); 
determining, by the processor, a constraint for the service (see Risbood, col.8, lines 31-37: “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers. Correspondingly, a cloud-service provider pools resources and serves its customers via a multi-tenant model, where physical and virtual resources are assigned and reassigned, configured and reconfigured according to customer demands”; and col.27, lines 11-17: “the configuration specification optionally includes programmatically triggered reconfiguration requests. For example, the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); 
modifying, by the processor, a definition file based on the metrics information and the constraint, the definition file being configured for deploying instances of the service in the distributed computing environment (see Risbood, col.12, lines 19-31: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters. The value of each class parameter can be specified, reused, or modified for particular deployments using the syntax and functions provided by the object-oriented specification language. The instance of each reusable and modifiable class declares the desired state of the component that is modeled by the class”; col.13, lines 13-22: “the high-level object-oriented specification language also includes syntax for specifying triggers for scaling or dynamically reconfiguring various aspects of the deployment. For example, a class definition that models a virtual machine can include one or more class parameters for a scaling policy, such that the compiler can derive API calls to dynamically adjust the number of virtual machines deployed based on various performance metrics monitored by the cloud-service manager (e.g., the cloud-service manager 122 shown in FIG. 1)”; and col.27, lines 11-17: “the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); and 
deploying, by the processor, a second instance of the service in the distributed computing environment using the modified definition file, the second instance being configured to more closely satisfy the constraint than the first instance (see Risbood, col.5, line 65-col.6, line 6: “A configuration specification can rely on existing class definitions to configure some aspects of a cloud-deployment at a high level of abstraction, while customizing other aspects at a more detailed level using newly derived class definitions. An administrative user of a cloud-based service is able to control the level of customization for a cloud-based deployment by choosing an appropriate set of class definitions to include and instantiate in the configuration specification for the cloud-based deployment”; and col.32, lines 4-11: “In some implementations, the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment. In some implementations, the usage of the class definition includes an extension of the class definition to create a new class definition that is instantiated in a respective configuration specification used to carry out a respective cloud-based deployment”).
Risbood does not explicitly teach that the constraint is a quality-of-service (QoS) constraint.
Colrain teaches a QoS constraint (see Colrain, [0099]: “A workload monitor can also compare performance metrics as they are generated for quality of service thresholds to detect violations of the quality of service requirements”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Risbood in view of Colrain so that the constraint is a QoS constraint.  One would be motivated to do so because Risbood teaches in col.8, lines 31-37, “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers”.

As per claim 20, Risbood teaches a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to: 
receive metrics information describing resource usage by a first instance of a service in a distributed computing environment (see Risbood, col.3, lines 45-56: “the methods further include the actions of: for each of the received class definitions: monitoring usage of the class definition in a plurality of configuration specifications that have been used to configure a plurality of cloud-based deployments… the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment”); 
determine a constraint for the service (see Risbood, col.8, lines 31-37: “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers. Correspondingly, a cloud-service provider pools resources and serves its customers via a multi-tenant model, where physical and virtual resources are assigned and reassigned, configured and reconfigured according to customer demands”; and col.27, lines 11-17: “the configuration specification optionally includes programmatically triggered reconfiguration requests. For example, the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); 
modify a definition file based on the metrics information and the constraint, the definition file being configured for deploying instances of the service in the distributed computing environment (see Risbood, col.12, lines 19-31: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters. The value of each class parameter can be specified, reused, or modified for particular deployments using the syntax and functions provided by the object-oriented specification language. The instance of each reusable and modifiable class declares the desired state of the component that is modeled by the class”; col.13, lines 13-22: “the high-level object-oriented specification language also includes syntax for specifying triggers for scaling or dynamically reconfiguring various aspects of the deployment. For example, a class definition that models a virtual machine can include one or more class parameters for a scaling policy, such that the compiler can derive API calls to dynamically adjust the number of virtual machines deployed based on various performance metrics monitored by the cloud-service manager (e.g., the cloud-service manager 122 shown in FIG. 1)”; and col.27, lines 11-17: “the configuration specification for a component can specified that when a particular monitored parameter reaches a specified threshold value, the cloud-service manager 222 is to scale the provisioned virtual machine or services by a specified amount”); and 
deploy a second instance of the service in the distributed computing environment using the modified definition file, the second instance being configured to more closely satisfy the constraint than the first instance (see Risbood, col.5, line 65-col.6, line 6: “A configuration specification can rely on existing class definitions to configure some aspects of a cloud-deployment at a high level of abstraction, while customizing other aspects at a more detailed level using newly derived class definitions. An administrative user of a cloud-based service is able to control the level of customization for a cloud-based deployment by choosing an appropriate set of class definitions to include and instantiate in the configuration specification for the cloud-based deployment”; and col.32, lines 4-11: “In some implementations, the usage of the class definition includes an instantiation of the class definition in a respective configuration specification that has been used to carry out a respective cloud-based deployment. In some implementations, the usage of the class definition includes an extension of the class definition to create a new class definition that is instantiated in a respective configuration specification used to carry out a respective cloud-based deployment”).
Risbood does not explicitly teach that the constraint is a quality-of-service (QoS) constraint.
Colrain teaches a QoS constraint (see Colrain, [0099]: “A workload monitor can also compare performance metrics as they are generated for quality of service thresholds to detect violations of the quality of service requirements”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Risbood in view of Colrain so that the constraint is a QoS constraint.  One would be motivated to do so because Risbood teaches in col.8, lines 31-37, “The cloud-service customers are able to scale the service level (e.g., in terms of service type, quality, and amount) up and down as needed, for example, through configuration user interfaces provided by the cloud-service providers, and/or through programmably-established configuration specifications stored at the cloud-service providers”.

DEPENDENT:
As per claims 2 and 12, which respectively depend on claims 1 and 11, Risbood further teaches wherein the metrics information includes resource-usage metrics describing memory usage, disk usage, processing usage, or network usage information of the first instance (see Risbood, col.17, lines 7-10: “In some implementations, a storage model optionally includes a scaling policy for dynamically adjust the size of the storage based on monitored usage of the storage”).
As per claim 3, which respectively depend on claim 2, Risbood further teaches wherein the metrics information also includes QoS metrics describing a latency, a responsiveness, an availability, or a reliability of the first instance (see Risbood, col.4, lines 63-65: “In some implementations, the performance metrics include one or more measures of latency, reliability, scalability, availability, or security”).
As per claims 4 and 14, which respectively depend on claims 1 and 11, Risbood further teaches wherein the memory further includes instructions that are executable by the processor for causing the processor to determine the QoS constraint by obtaining the QoS constraint from the definition file (see Risbood, col.6, line 60-col.7, line 6 : “For each reused class definition, the cloud-service provider can evaluate the quality of the class definition based on the aggregated performance of the multiple deployments that have been configured using the class definition. In a marketplace for sharing reusable class definitions, a ranking or quality scores of the class definitions based on the quality of the class definitions can be provided…”).
As per claim 5, which respectively depend on claim 4, Risbood further teaches wherein the QoS constraint is predefined in the definition file by a user (see Risbood, col.3, lines 29-32: “providing a user interface that presents the class definitions received from the plurality of definition suppliers, for review and selection by a plurality of definition users”).
As per claims 8 and 17, which respectively depend on claims 1 and 11, Risbood further teaches wherein the memory further includes instructions that are executable by the processor for causing the processor to iteratively perform a tuning process involving (i) deploying a respective instance of the service in the distributed computing environment using the definition file, (ii) receiving respective metrics information corresponding to the respective instance of the service, and (iii) modifying one or more aspects of the definition file based on the respective metrics information and the QoS constraint, wherein the tuning process is configured to cause at least one later instance of the service deployed later in time to more closely satisfy the QoS constraint than at least one earlier instance of the service deployed earlier in time (see Risbood, col.12, lines 19-31: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters. The value of each class parameter can be specified, reused, or modified for particular deployments using the syntax and functions provided by the object-oriented specification language. The instance of each reusable and modifiable class declares the desired state of the component that is modeled by the class”).
As per claims 9 and 18, which respectively depend on claims 1 and 11, Risbood further teaches wherein the memory further includes instructions that are executable by the processor for causing the processor to: shut down the first instance in response to deploying the second instance (see Risbood, col.12, lines 19-31: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters. The value of each class parameter can be specified, reused, or modified for particular deployments using the syntax and functions provided by the object-oriented specification language. The instance of each reusable and modifiable class declares the desired state of the component that is modeled by the class”); and route client requests to the second instance subsequent to shutting down the first instance (see Risbood, col.17, lines 22-26: “A configuration specification written in the object-oriented specification language can reuse existing class definitions, either by extending from an existing class definition or referring to an instance of an existing class definition”).
As per claims 10 and 19, which respectively depend on claims 1 and 11, Risbood further teaches wherein the memory further includes instructions that are executable by the processor for causing the processor to deploy the first instance and the second instance at a physical edge of the distributed computing environment, and wherein the service includes a serverless function (see Risbood, col.12, lines 19-26: “The high-level object-oriented specification language allows components (e.g., infrastructures, storage devices, services, software package to be installed, and "software roles" played by installed software applications) of a cloud-based deployment to be specified as instances of one or more reusable and modifiable classes, where each class models a component of the deployment using a group of configurable class parameters”).
As per claim 13, which respectively depend on claim 11, Risbood further teaches wherein the QoS constraint includes a latency constraint, a responsiveness constraint, an availability constraint, or a reliability constraint (see claim 3 rejection above).
As per claim 16, which respectively depend on claim 15, Risbood further teaches wherein the portion of the definition file is a resource specification indicating how computing resources are to be allocated to the service (see Risbood, col.9, lines 44-49: “a configuration specification can be translated into infrastructure and kernel level APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services) and assign or change attributes (e.g., memory and CPU allocations, network settings, disk sizes and volumes) of the components”).


Allowable Subject Matter
6.	Claims 6, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “provide the metrics information and the QoS constraint as input to a trained machine-learning model for receiving tuning information as output from the trained machine-learning model, the tuning information indicating an adjustment to a resource specification described in the definition file for the service, the adjustment being for causing the second instance of the service to more closely satisfy the QoS constraint than the first instance; and modify the resource specification in the definition file based on the tuning information to generate the modified definition file” as recited in dependent claims 6 and 15.
	Claim 7 would be allowable because claim 7 depends on the allowable subject matter of claim 6.


Conclusion
7.	For the reasons above, claims 1-5, 8-14 and 16-20 have been rejected, claims 6, 7, and 15 have been objected to and claims 1-20 remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 3, 2022